Citation Nr: 1236096	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-17 579 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine from July 1, 2008, including the question of whether a reduction was proper.  

2.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO reduced the Veteran's 40 percent rating for his lumbar spine disability to 10 percent, effective, July 1, 2008.  In a subsequent February 2010 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability from 10 to 20 percent, effective, July 1, 2008.    

In his September 2008 notice of disagreement, the Veteran requested a hearing before the Board; however, in his April 2010 substantive appeal, he reported that he did not want a hearing before the Board.  Accordingly, the hearing request has been withdrawn. 

In the rating action on appeal, the RO reduced the Veteran's disability rating for his lumbar spine disability from 40 percent to 10 percent; however, the evidence that was cited in support of the reduction (a VA examination report) arose from the Veteran's May 2007 claim for an increased disability rating.  Moreover, in correspondence received in regard to the appeal, the Veteran reiterated that he was seeking an increased rating in addition to restoration of the 40 percent rating. Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of restoration of the 40 percent rating, as noted on the title page.  

As for a procedural explanation as to how the increased rating issue is currently on appeal, notwithstanding that it was not listed as a separate issue during RO adjudication, the April 2008 rating decision constitutes adjudication and implicit denial of the increased rating issue in excess of 40 percent; by the reduction action, the RO also implicitly denied an increased rating in excess of 40 percent.  The Veteran's September 2008 notice of disagreement to the reduction is sufficient to constitute a notice of disagreement with the implicit denial of increased rating in excess of 40 percent. The February 2010 statement of the case, while noting the issue as one for restoration, provided the applicable rating criteria for spinal disabilities, summarized the relevant evidence that included the Veteran's reported symptoms, VA outpatient and private treatment records, as well as VA examination reports, applied the schedular rating criteria to the findings, and, in making the finding that the criteria for a 40 percent rating was not warranted, implicitly found that the criteria for a rating higher than 40 percent had not been met.  The Veteran's timely substantive appeal in April 2010 was sufficient to place the issue of increased rating on appeal.

The Veteran submitted additional evidence in September 2011 (private treatment records dated in May 2011) but specifically waived review of that evidence by the RO.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issue of entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2007 VA examination upon which the decision to reduce the disability rating for the lumbar spine was made was inadequate.

2.  At the time of the reduction from 40 percent to 20 percent, there had been no actual improvement in the Veteran's lumbar spine disability.


CONCLUSION OF LAW

Reduction of the disability rating for the lumbar spine was improper, and the criteria for restoration of a 40 percent rating for the lumbar spine from July 1, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

Reduction/Restoration 

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  Under 38 C.F.R. 
§ 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 40 percent rating for the Veteran's lumbar spine disability was assigned as of April 15, 2004, and only continued until July 1, 2008, so for less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).   

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In a November 2004 rating decision, the RO increased the Veteran's disability rating for his service-connected lumbar spine disability from 20 to 40 percent, effective April 15, 2004.  This increased rating was based primarily on the results of an October 2004 VA examination report which shows forward flexion of the thoracolumbar spine to 10 degrees, with pain throughout range of motion; extension to 5 degrees, with pain throughout range of motion; right and left lateral flexion to 10 degrees, respectively, with pain throughout range of motion; and right and left rotation to 15 degrees, respectively, with pain throughout range of motion.  The examiner noted that additional limitation of motion upon repetitive use was not a factor due to the minimal range of motion the Veteran had demonstrated.    

The Veteran was afforded a VA examination in August 2007.  The examiner specifically stated that the Veteran's claims file was not available for her review.  Moreover, the examiner did not discuss the findings of the previous VA examination (discussed above).  The examiner measured range of motion from zero to 85 degrees of forward flexion; from zero to 25 degrees of extension; from zero to 25 degrees of right and left lateral flexion, respectively; and from zero to 30 degrees of right and left lateral rotation, respectively.  The examiner did not indicate whether there were any subjective complaints or objective evidence of pain.  The examiner did not perform repetitive range of motion testing.     

Based on the results of the August 2007 VA examination, particularly the Veteran's range of motion testing revealed forward flexion to 85 degrees, the RO proposed to reduce the disability rating for the lumbar spine from 40 to 10 percent in a November 2007 rating decision.  In the April 2008 rating action on appeal, the RO implemented the reduction to 10 percent, effective July 1, 2008.  In a February 2010 rating decision, the RO increased the rating from 10 to 20 percent, effective July 1, 2008, based on a February 2010 VA examination report, which demonstrates forward flexion to 40 degrees.  

Upon review of the evidence of record, the Board finds that reduction of the disability rating for the lumbar spine from 40 percent to 20 percent was not proper, and a restoration of the 40 percent rating is warranted.  There are two essential bases for the Board's finding.  First, the Board finds that the August 2007 VA examination was inadequate for the purpose of a rating reduction.  It is apparent from the examination report that the examiner did not review the claims file, as she clearly indicated that it was not available for review.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of the Veteran's medical history.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

Second, the Board finds that, a review of the evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction. While range of motion findings were improved in August 2007, a review of the August 2007 VA examination report does not support the conclusion that this was a material or sustained improvement in the underlying disability.  Notably, the examiner reported that the Veteran experienced aching and nagging pain on a level of 6 out of 10, which was aggravated by prolonged sitting or lying, and lasted throughout the day.  The examiner did not comment on whether the Veteran was experiencing a flare up at the time of the examination, but this notation clearly indicates that the disability is not static in nature, and undermines the determination that an actual improvement in the disability was demonstrated.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison, v. Brown, 6 Vet. App. 405, 407 (1994).

In this regard, the Board further notes the Veteran's private treatment records from his chiropractor, J.Z., dated in 2004 through 2007, which demonstrate consistent complaints of pain, subluxation of the thoracolumbar spine, as well as tenderness and tightness of the lumbar spine.  These records demonstrate that the Veteran underwent multiple chiropractic adjustments to treat such symptoms.  Furthermore, while range of motion findings were not specified, J.Z. noted that the Veteran had limited range of motion associated with his disability. 

Likewise, VA outpatient treatment records dated in 2004 show the Veteran sought treatment for low back pain.

The Veteran submitted written argument in response to the proposal to reduce his lumbar spine rating from 40 to 10 percent (and to 20 percent).  He reported that his back pain had worsened, to include problems with his gait.  The Veteran is competent to describe his symptoms, and his account further undermines the determination that his disability had actually improved at the time the reduction was made and whether there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The August 2007 examination which was the basis for the reducing the disability rating was inadequate.  Tucker, 2 Vet. App. at 201.  Because the reduction determination was based on an inadequate examination, the Board finds that it has not been shown by a preponderance of the evidence that the reduction was warranted.  Kitchens, 7 Vet. App. at 320.  

ORDER

Restoration of a 40 percent disability rating for the service-connected degenerative disc disease of the lumbar spine disability from July 1, 2008 is granted.


REMAND

Further development regarding a disability rating in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine disability is necessary prior to final appellate review.  VA treatment records and current findings must be obtained.      

The extent of the manifestations of the Veteran's lumbar spine disability is unclear.  The August 2007 VA examination report indicates that the Veteran reported thoracolumbar spine pain; however, the report does not specify whether such pain is due to his 14 cm scar located on the thoracolumbar spine, or due to the spine itself.  Moreover, while the August 2007, February 2010, and February 2011 VA examination reports note that there was no objective findings of radiculopathy of the lower extremities associated with the Veteran's lumbar spine disability, the Veteran continues to complain of such symptomatology.  Indeed, during the course of private treatment in May 2011, the Veteran was diagnosed with lumbar radiculopathy.  Finally, the Veteran has complained of decreased range of motion throughout the rating period on appeal; however, objective testing has shown vastly different findings, to include forward flexion of the thoracolumbar spine to 85 degrees on VA examination in August 2007; to 5 degrees in December 2008 during private treatment; to 40 degrees on VA examination in February 2010; and to 85 degrees on VA examination in February 2011.  Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.2.

The most recent VA outpatient treatment record is dated in November 2010; however, in a July 2011 rating decision pertaining to the claimed bilateral lower extremity radiculopathy, the RO noted that VA outpatient treatment records through June 2011 from Biloxi VA Medical Center (VAMC) had been reviewed.  Moreover, in a February 2010 statement of the case, the RO noted that VA outpatient treatment records from Pensacola VAMC dated in April 2004 through December 2009 noted complaints of low back pain; however, such records, aside from those dated in 2004 are not of record.  VA must obtain any VAMC records from May 2006 (one year prior to the date of claim) to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Biloxi, Mississippi and from the VAMA at Pensacola, Florida.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his lumbar spine disability, to include any manifestations thereof, such as scars and/or neurological impairment.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All tests deemed necessary must be performed.  

Based on examination findings and review of the record:  

The examiner must identify any orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner must also state whether there is unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must identify any neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with specific reference to the nerve(s) affected.  The examiner should provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

The examiner must provide detailed findings regarding the Veteran's scar located on his thoracolumbar spine.

A complete rationale must be provided for the opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


